Title: Speeches of Indian Delegates at Washington, [ca. 22 August] 1812
From: Indian Delegates at Washington
To: 


[ca. 22 August 1812]
White hair’s son spoke first.
My Great father.
I am your little son. I come to see and speak to you this day.
My great father. The first nation who came to speak to you was my nation. My father I therefore speak to you without fear.
My father. When my father came to see you he received good advice. He is now dead.
My great father. All that you promised my father he saw nothing of it—he is dead.
My Great Father.
You ask to see us. I have come to see you. I hope all that has been promised will be performed.
My great father. Those men were present and know.
My great father. Look at me. I am but a young man but your words have penetrated my heart.
My father. All you promised my father should be done at that place. (meaning mill, &ca.)
My great father.
You have put a man to give us good advice. The same advice you have given us this day we hear from him.
My great father.
You have had a factory established on the Missouri; it pleases us much. We sometimes have our men killed going there. The other day we had ten killed. I wish you would have the factory moved to my village.
My great father.
I am now speaking to you. See the nations about you: they wont speak as I do. I speak from the heart and not from the mouth.
My Father. I hope you have heard what I have said to you.
My great Father. When my father returned from visiting you he told me that you had promised him a Mill, a forge and a house.
My great father. My father is dead—but when I look at you and the Secretary of War I do not think him dead.
Clemont chief of the Arkansas band of Osage.
My great Father.
You told me to come and see you—no accident has happened to us, and I am glad.
My great Father. It is a long time that I have been unhappy.
My great Father.
My father has been to see you—the father of the young man who has just spoken has been to see you. My great Father. I know the bad road from the good and know how to take the best.
My great father. My father is dead. I cried. I broke my heart, but he put me in the right road before he died which I followed.
My great father. I once lived with the Osage on the Osage river, but moved to the 
My great Father. I never saw you before—I have heard from you. I have made peace between the Choctaws, Cherokees &ca. It was in presence of some of your inferior officers.
My great Father. I heard I should see a clear sky when I saw you. I now see a clear sky.
My great Father. In appearing before you I feel as if I was just born. I hope you will build a great fire in my Village.
My Great Father. Of all nations I speak the . Others may speak from their mouths. I speak from the heart.
My Great Father. We went to the Factory and I was killed—my people were killed.
My Great Father. It is unfortunate for us that we go to the Factory and are killed. I wish you would send goods to my village.
My Great Father. You have heard what I have said to you. I have listened to your words and am pleased with them.
Big Soldier with Wind Son.
My Great Father. I come here with this man—he is an orphan. If any man has ears it is me.
My Father. This is the first time I ever saw you, but I have heard your words and do not sleep without thinking of them. This young man is the son of a man who has seen and spoken to you.
My Great Father.
Here is the son of White hairs—here is Clemont and the Little Chief. White hairs’ father gave us good advice and we followed it.
My Great Father. I am pleased with the Factory you have placed near us, but about this Factory we are killed. Why are we killed? All is pleasing to us but being killed.
My Great Father. My ear was bored but never through until now.
My Father. To hear your words my ears are spread as wide as this room.
Sans Oreilles.
My Father. This is the second time I come to see you. The Chief I came with is dead. I am the man to speak for all.
My Great Father. When I returned to my Village my advice kept all quiet. When I rise in the morning I think of your advice and respect it.
My Great Father. We are killed. My young men ask what to do—I tell them to remain quiet. Our Great Father has said so.

My Great Father. Look at what I have on my breast—what you tell me I will follow.
My Great Father. Formerly we had game and peace—since we have 
My Great Father. See! they look at me—they see I am well made and a man, and can do much mischief yet.
My Father. Since I listened to you we have been killed repeatedly.
Those nations will promise to make peace in your presence, but no sooner out of your presence than they will wage war on us.
My Great Father. My name is No Ears but I have heard your words. I have.
My Great Father. You have placed Mr. Chouteau as our Agent—we wish no other Agent. He gives us good advice and General Clark knows it. All present know it. When he speaks, he speaks to many. I know the manners of the whites and of the red skins.
I have attended at your Council, and my heart is glad. It pleases us that the Factory is near us, but we are killed. This man (Big Soldier) is a man of trust.
My Great Father. This is my Interpreter. What he says I expect is what we said.
I will repeat what I have heard to my people when I return.
Tall Soldier.
My Great Father, this is the second time I have seen you. What White Hairs said to us we followed. He is now dead, but his son follows your advice.
My Great Father. My ears are open to the good advice you have given us this day. From the moment we set out we found no difficulty, and met your doors open to us. The Chiefs have given their hands with pleasure. I give mine with pleasure. All that you had promised old White Hairs I hope you will perform.
My Great Father. The White Hairs is dead, but before he died he left your words.
My Great Father. We are not only a little band, but my village is strong.
My Great Father and Father, my ears are open to your advice.
My Great Father and my Father. I have told you that my ears were open—they will be open with White Hairs. The Factory is pleasing, but it does not please us to be killed.
My Great Father. I beleive we shall always be killed near the Factory—this year ten, last year fifteen and so on. I wish you would send your goods near our Village. I am sorry that we are killed, but I am a man and am ready. We have all ears and will relate what we have heard and seen.
My Father, My Great Father, as you have told us, so we shall return home content.

Young Man brother to White Hairs.
My Great Father. I will follow your words to my Chiefs &c.
Young Man called the Little Chief.
My Great father.
This young man is the son of a Chief, he is not looked on as the son of a Chief. I wish to know for what reason?
My Great Father. I make this man known as the son of a Chief. I hope you will view him as a Chief.
Big Soldier. Little Osage, a common man.
My Great Father. I came with those Chiefs and have heard what you have said to them and what they have said to you. When I return I will make my Nation follow your advice. I am pleased with what has been said and will remember it.
1st. Chief of the Sieux. Ton-ta-gar-wonne. Spoke with a robe pipe & several strings of wampum.
My Great Father.
I am a small man, but I am regarded as a man. Why did not those Nations shake hands as I do?
I shall one day get home. I shall return with pride, and what my Father says I will tell my nation.
My Great Father. I have come a great way.
My Father. When I came along the birds sung about my ears. From what you say I see we shall be happy.
I came along with Mr. Bodwin and the young man whom we know, and hope he will tell you our situation.
When I started from home we set out with the same heart, tho’ I hear that those who went to Machinack have been silent; but those are the words they have sent (holding up the several strings of Wampum.) I am glad that you view us all alike. We have come a great way. This young man can tell you all we wish.
The French Crow, a sieux.
My Great Father.
I am happy to hear your good advice, and that we shall be at peace. We shall follow your words.
My Great Father.
I am a red-skin, but what I say is the truth, and notwithstanding I came a long way I am content, but wish to return from here.
My Great Father. We are at war with one nation and we will revenge; but we wish the friendship and attention of the Whites and hope they may come among us.
My Great Father.

You have always given us good advice, and we have followed it, and have prevented the Winnebagoes from doing mischief and killing the whites.
My Great Father. We have seven villages. Last winter the whites abandoned us and one of our villages perished. We hope you will send one of your men with goods to live among us. We wish a Factory in our Country.
(delivered a pipe.)
De-car-rees, Winnebago, and another to intepret.
My Great Father.
We have come like the others to tell our great Father our sentiments, and hear the words of my great Father as my chiefs would not come.
My Father. I was quiet, but all at once there was a shade before my eyes. (alluding to his nation who had gone to Machinack.) When we are disposed to do good we do not go astray. You know that among all nations some will go astray—that is the case with my nation—it has gone astray but my heart is good. I hope my great father will reprove them.
(delivers a pipe.)
1st. Chief of the Sacs. The Blue.
My Great Father.
My great father I have heard your words—what you have said by Agents among us.
They have quarrelled with 
My Great Father. I did not know the number of your soldiers. I see that myself.
My Great Father. I came to receive your advice and good counsel. If we do not follow it, it is because there are fools among us as in other villages.
My Great Father. You speak of peace—we know that we ought to be at peace but there are fools among us. When the Great Spirit pleases we shall always assemble.
My Great Father. I am glad to hear your advice, but it is entirely impossible for me to control all my young men.
My Great Father. You have found it wrong that we have communication with the English. We have been in the habit of receiving presents from the English—we cannot leave them all at once—I will do my best.
My Great Father. My heart bleeds. We progress so slowly that I become impatient &c. &c.
My Great Father. I am here in your Village. What would be the situation of your Country if you were in my village? I wish to return and put all well.
My Father. Hear the words of an Indian. Listen to my words though perhaps like that of a white man.
My Great Father. I beleive my great father, I beleive you have not turned your mind to the information we cannot write. It is the people among us that put us right.
My Great Father. The advice we have received from you my father is good, but we cannot bring our young men into the right road in one day.
Quash-quam-ma. (Sac.)
My Great Father. I am happy to see the day that it has pleased the Great Spirit to suffer us to meet—it is a fine day.
My Great Father. You see all these Indians around you. What could they wish more than to be in peace & quietness?
My Great Father. I am happy to hear the good advice you have given us. What we could have done, might have been done much sooner. I am anxious to return.
My Great Father. I have nothing to guide me in my discourse but the dictates of my heart. I cannot write.
My Great Father. When I speak I do not only speak for myself but for all my people.
My Great Father. To speak the mind of all around you would be to speak a great deal. We expect a great many presents.
My Great Father. I see by your discourse that you are well acquainted with our mode of life. When you see it why do you not send us home and prevent our wives and children from starving? I have already seen your towns—it is well for those at home to see them.
My Great Father. You have war—it is very well—defend yourselves. We will do the same with our neighbours.
My Great Father. On my way to see you I heard that you had war with white & red. As to the red I say nothing. I will remain quiet.
My Great Father. From the first time I saw you we have heard the same words. When we saw you first you told us the goods would be at first cost. I do not see it and have come to enquire about it.
My Great Father. I come to enquire what we received for the small portion of land we sold to you?
My Great Father. I come to see you respecting lands. I sold a piece of land, but your people have encroached upon us my great father. I wished to see you and enquire what lands I have sold to you, and whether it was by your directions that those people settled on them.
Ridge. Chief of the Fox.
My Great Father. You have heard what the Chiefs have said—it is all right—we wish to place all right. When I heard your words I did not regret coming to see you.
I was happy to come to see and have all matters adjusted; but I am not the man appointed for that purpose—he will come forward.
My Great Father. I came joyfully to see you, but you have put me in a house on the floor where I have forgot half what I had to say, and begin to think about my wife and children.

My Great Father. You are not ignorant that we are at war with the same Indians that you are, and perhaps at this time some of my people may be laid low. This pipe is a pipe of reconciliation—when I hear your words again I will give it to you.
Big Thunder.
My Village ordered me to come, hear your words, represent them, and carry your words to them.
My Great Father.
The same advice you have given me to day we give to our young men. You compared your people to the stars and to the forest. We did not wish to hear this as we already knew it.
My Great Father. I hope the counsel you gave was not under suspicion of us. We have been true, and have raised some soldiers.
My Great Father. When I heard your advice I heard you were at war—we knew you were at war. We are convinced that you can defend yourself. We are also at war.
My Great Father. I hope you will say that we have done well. We have done so. I hope you will do to us as we do to you, I hope take good words.
My Great Father. You know what length of time we have been absent from our Village. I am tired of rolling about the floor and wish to return home.
My Great Father. I hope for more conversation with you—to hear your words and for you to hear my words. This pipe will be a token of our good understanding.
Waupalathe (Shawanoe chief.)
My Father.
Long ago great troubles took place in our old nation. We divided and went to the other side of the Mississippi where we got lands and were happy. The Osages struck us and I raised a party of Cherokees and Delawares to revenge the injury. We marched with a large party four days when we received General Clark’s words which stopped us. We were called to St. Louis and have made peace. We have the hand of our Great Father and will hold it fast. The Americans encroached on our claim but they were removed and we were happy. We wish our land to be marked out. What my Great Father has told you all is true. See that you follow his words. I am at war with no nation—now all is peace.
2d. Ioway Chief.
When I set out from home my nation was to remain quiet and wait my return.
Ioway.
My Great Father.
I am glad to see you—all appear white about you.
 